Citation Nr: 0302352	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-27 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for recurrent luxation 
of the right shoulder, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for recurrent luxation 
of the left shoulder, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to April 
1964.  The San Juan, Puerto Rico Department of Veterans 
Affairs (VA) Regional Office (RO) denied benefits sought in 
May 1997, and the veteran appealed its decision.  In October 
1999, the RO granted VA compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right foot drop/mixed 
peripheral neuropathy, and assigned it a 40 percent rating.  
Special monthly compensation based on loss of use of the 
right foot was granted also.  That decision has not been 
appealed.  The Board of Veterans' Appeals (Board) remanded 
the case to the RO in August 2000 for a VA examination and RO 
consideration of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


FINDINGS OF FACT

1.  The veteran has motion of his arms substantially beyond 
25 degrees from his sides, and he does not have fibrous 
union, nonunion, or loss of the head of either humerus.

2.  Neither service-connected shoulder disability presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

3.  The veteran has been assigned a 40 percent rating for 
right foot drop/mixed peripheral neuropathy, a 30 percent 
rating for recurrent luxation of the right shoulder, and a 20 
percent rating for recurrent luxation of the left shoulder.  
His combined rating is 70 percent.

3.  His right foot drop/mixed peripheral neuropathy, 
recurrent luxation of the right shoulder, and recurrent 
luxation of the left shoulder preclude all forms of 
substantially gainful employment in light of his education 
and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for recurrent luxation of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5201, 5202 
(2002).

2.  The criteria for a disability rating in excess of 20 
percent for recurrent luxation of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5201, 5202 
(2002).

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 38 C.F.R. § 3.159.  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in VA's May 1997 rating 
decision, June 1997 statement of the case, March 1999 
supplemental statement of the case, May and June 2002 VA 
letters to him, and its September 2002 supplemental statement 
of the case which contains the provisions of 
38 C.F.R. § 3.159 as amended pursuant to the VCAA.  The 
supplemental statement of the case contains 
38 C.F.R. § 3.159's definitions of competent medical and lay 
evidence and its indications about when, how, and to what 
extent VA will assist.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  VA examination reports and medical 
records have been obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.  The record contains VA 
examinations and numerous treatment records.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA considered the amendments to 
38 C.F.R. § 3.159 after they were enacted, and two VA 
examinations were conducted.  VA's duties have been 
fulfilled.

Factual background

Service medical records and the March 1964 service discharge 
examination report indicate that the veteran had shoulder 
dislocations and left shoulder surgery in service with a scar 
and some limitation of motion of the left shoulder since the 
operation.  

There were VA examinations in March 1979, May 1986, June 
1988, and September 1992.  The diagnosis in 1979 was 
recurrent luxations of the left and right glenohumeral 
joints.  Service connection was granted for right and left 
shoulder recurrent luxation in a 1979 RO rating decision.  
Each disability was assigned a 20 percent rating.  X-rays in 
May 1986 showed mild roughening of the cortex along the left 
greater tuberosity of the humeral head, at the site of 
tendinous attachment compatible with mild chronic tendinitis.  
There was also a filling defect involving the posterolateral 
aspect of the left humeral head most likely representing a 
Hill-Sach's deformity, as is seen in anterior recurrent 
dislocation of the shoulder.  X-rays of both shoulder girdles 
in June 1988 showed moderate sclerosis of the rotator cuff of 
the humerus.  The medial and inferior aspect of the humeral 
tip showed beaking bilaterally.  Each shoulder was continued 
as 20 percent disabling under Diagnostic Code 5201 as of a 
May 1990 rating decision.  In November 1993, the Board 
increased the right shoulder disability rating to 30 percent 
in light of Diagnostic Code 5202 and denied a disability 
rating in excess of 20 percent for the left shoulder 
disability.  

The veteran filed a claim for an increased rating in February 
1997.  

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

5200  Scapulohumeral articulation, ankylosis of:            
major   minor
  Note: The scapula and humerus move as one piece.
  Unfavorable, abduction limited to 25 deg. from side...      
50      40
  Intermediate between favorable and unfavorable........       
40      30
  Favorable, abduction to 60 deg., can reach mouth and       
30      20
   head.................................................


5201  Arm, limitation of motion of:
  To 25 deg. from side..................................                    
40      30
  Midway between side and shoulder level................      
30      20
  At shoulder level.....................................                       
20      20
5202  Humerus, other impairment of:
  Loss of head of (flail shoulder)......................      
80      70
  Nonunion of (false flail joint).......................       
60      50
  Fibrous union of......................................             
50      40
  Recurrent dislocation of at scapulohumeral joint.
    With frequent episodes and guarding of all arm            
30      20
     movements..........................................
    With infrequent episodes, and guarding of movement        
20      20
     only at shoulder level.............................

  Malunion of:
    Marked deformity....................................      
30      20
    Moderate deformity..................................      
20      20

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. 

Analysis

The evidence shows that the veteran does not warrant 
evaluations in excess of 30 and 20 percent, respectively, for 
the right and left shoulder under Diagnostic Code 5201, 
including in light of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The reports of VA 
examinations in April 1997 and June 2002, as well recent VA 
outpatient treatment records, show that he can move each 
shoulder substantially more than 25 degrees from the side, 
even with his pain, weakness, instability, tenderness, 
atrophy, and the like.  

For example, the April 1997 VA examination report shows right 
shoulder flexion to 80 degrees and abduction to 95 degrees.  
Additionally, he could internally and externally rotate his 
right shoulder to 45 degrees.  His left shoulder flexion was 
to 55 degrees and abduction was to 60 degrees.  Additionally, 
internal rotation was to 30 degrees and external rotation was 
to zero degrees.  He had severe muscle atrophy and his 
strength was fair at III/V.  He had severe multidirection 
instability of the right shoulder joint and severe 
multidirection instability of the left shoulder joint and 
tenderness to palpation on the right shoulder and both 
rotator cuff tendons.  The right shoulder could be subluxated 
spontaneously by the examiner.

Likewise, the June 2002 VA examination report indicates that 
right shoulder abduction and flexion were 90 degrees and 
internal and external rotation were to 60 degrees.  Left 
shoulder abduction was to 85 degrees and flexion was to 90 
degrees.  Internal and external rotation were to 60 degrees.  
There was painful motion in the last degree of the range of 
motion.  He had mild weakness of all shoulder muscles with 
the strength graded 4/5, and he had mild atrophy of both 
deltoid muscles.  

The outpatient treatment reports provide information similar 
to the described above, showing that he can move each 
shoulder substantially more than 25 degrees from the side 
even though the evidence of record demonstrates that he has 
weakness, pain, atrophy, and instability.

In light of the above, a higher rating under Diagnostic Code 
5201 for either shoulder is not warranted. 

The evidence shows that the veteran does not meet the 
criteria for higher ratings for the right and left shoulder 
under Diagnostic Code 5202.  A review of the substantial 
evidence of record, including that mentioned above, reveals 
that he does not have fibrous union of either humerus, or 
nonunion or loss of the head of either humerus.  None of them 
is diagnosed, and the veteran is not contending that any of 
them is present.  The record has been thoroughly reviewed for 
any suggestion of them, and there is none.  The May 1986 and 
June 1988 VA X-ray reports collectively indicate that he had 
findings consistent with tendinitis, a Hill-Sach's deformity, 
sclerosis of the rotator cuff of the humerus, and beaking of 
the humeral tips, but they do not report that fibrous union 
or nonunion or loss of head of either humerus is present.  
This negative evidence is probative of the absence of fibrous 
union, nonunion, and loss of the head of the humerus.

Next, the evidence shows that the veteran does not meet the 
criteria for higher ratings for the right and left shoulder 
under Diagnostic Code 5200.  One piece of evidence out of a 
number of pieces of evidence to the contrary indicates that 
he has ankylosis.  It is the June 2002 VA examination report 
at page 4, number 6.  The rest of the evidence, including the 
rest of the June 2002 VA examination report, and the April 
1997 VA examination report mentioned above, indicates that he 
has bilateral shoulder motion substantially beyond 25 degrees 
from the side.  That other evidence showing a substantial 
range of motion outweighs the statement that he has 
ankylosis.  Even the June 2002 VA examination report at page 
3 reports right and left shoulder ranges of motion in 
specific degrees.  Therefore, it shows that ankylosis is not 
present.  It states that right and left shoulder flexion were 
to 90 degrees, that right and left shoulder internal and 
external rotation were to 60 degrees, and that right shoulder 
abduction was to 90 degrees and left shoulder abduction was 
to 85 degrees.  This negates the existence of ankylosis 
reported in that same report.  The preponderance of the 
evidence indicates that ankylosis is not present, so 
increased ratings pursuant to Diagnostic Code 5200 are not 
warranted.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Codes under which the veteran can be more 
favorably rated than he is currently.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The current evaluation equals or exceeds the maximum 
evaluation for impairment of the clavicle or scapula:  Code 
5203.  Currently, the veteran is at the maximum evaluation 
based on recurrent dislocation of the scapulohumeral joint -- 
Code 5202.  In regard to functional impairment, he does have 
pain, limitation of motion, weakness, and pain on motion.  
However, the current evaluation contemplates limitation of 
function midway between the side and shoulder.  In order to 
warrant an increased rating, there must be the functional 
equivalent of limitation of motion to 25 degrees from the 
side.  Clearly, he is not so limited.  Virtually every 
evaluation reflects that he retains some strength.  Pain 
limits motion just a few degrees greater than his actual 
range of motion.  Despite weakness, he clearly retains 
functional use better than if his arm's motion were limited 
to 25 degrees from the side.  In essence, his functional 
impairment is not greater than midway between the side and 
shoulder level.  

Also for discussion is the matter of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(2).  Preliminary review of 
the record reveals that the RO did not expressly considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) for the right and left shoulder 
disabilities.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board notes that the veteran has in essence claimed 
marked interference with employment due to his shoulder 
disabilities by claiming that they render him unemployable.  
See, for instance, his June 2002 VA examination report.  
However, his April 1997 VA Form 21-8940 shows that he worked 
as a mechanic before and after service and then was working 
full time as a handyman in May 1996, shortly before his 
December 1996 VA hospitalization for colon, neck, and mouth 
cancer and prostate problems, and while the veteran asserted 
at the time of the June 2002 VA examination that his 
service-connected disabilities render him unemployable, the 
examiner did not agree and opined to the contrary.  The 
examiner stated:  "It is my opinion that the veteran is not 
rendered unemployable as a result of his right foot drop, 
recurrent luxation of the right shoulder or recurrent 
luxation of the left shoulder standing alone.  It is my 
opinion that he is unemployable as a result of non-service-
connected disorders such as colostomy due to colon cancer, 
high blood pressure, benign prostatic hypertrophy, right and 
left neck dissection due to well differentiated squamous 
carcinoma on the neck and carcinoma of the floor of the 
mouth."  Moreover, the veteran denied having any recent 
hospitalizations due to either the left or the right shoulder 
at the time of the June 2002 VA examination.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The evidence shows that the service-connected disabilities do 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.

Total rating based upon individual unemployability due to 
service-connected disability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341(a), 4.16.

The manifestations of the right and left shoulder 
disabilities considered above and rated as 30 and 20 percent 
disabling, respectively, are noted.  

Additionally, the veteran is compensated pursuant to 
38 U.S.C.A. § 1151 for right foot drop/mixed peripheral 
neuropathy.  He had been hospitalized at a VA hospital from 
December 1996 to February 1997 for inability to defecate.  
The hospital report indicates that an exploratory laparotomy 
was performed with a loop colostomy.

The February 1999 VA examination report states that he had 
spent about 50 days in an intensive care unit in very 
critical condition, that he had developed a foot drop after 
the surgery, and that they had believed it was due to the 
time he spent in bed without physical therapy or any kind of 
movements.  It was reported that the veteran had recovered 
slowly but still had weakness in his right foot and cramps 
and pain in his right lower extremity.  Clinically, he had 
weakness with right foot plantar flexion graded as 4/5, 
dorsiflexion weakness graded as 3/5, extensor hallucis longus 
weakness graded as 2.5/5, and weakness of the other toes 
graded as 2/5.  When he walked, he limped mildly favoring his 
right lower extremity.  He had right foot dorsiflexion to 
zero degrees and plantar flexion to 25 degrees.  

The June 2002 VA examination report indicates that the 
veteran had weakness of the right ankle dorsiflexion muscles, 
extensor hallucis longus, and tibialis anterior with muscle 
strength graded 4/5.  He walked limping normally without 
assistive devices, but dragging his right foot.  

His disability is rated as 40 percent disabling under 
Diagnostic Code 8521 for complete paralysis of the external 
popliteal (common peroneal) nerve.  A 40 percent rating is 
warranted under Diagnostic Code 8521 when there is foot drop 
and slight droop of the first phalanges of all toes, 
inability to dorsiflex the foot, extension of the proximal 
phalanges of the toes lost, abduction of the foot lost, 
adduction weakened, and anesthesia covering the entire dorsum 
of the foot and toes.  The 40 percent rating is the maximum 
rating assignable under Diagnostic Code 8521 and adequately 
compensates the veteran.

The veteran states that his right footdrop and right and left 
shoulder luxation disabilities render him unemployable.  The 
evidence shows that he has 12 years of formal education and 
that he worked as an autobody mechanic until 1972 and then 
worked full time as a handyman as recently as May 1996, 
according to his April 1997 VA Form 21-8940.  His combined 
schedular rating is 70 percent, so he meets the threshold for 
schedular consideration for his disabilities.  See 
38 C.F.R. § 4.16(a).  The preponderance of the evidence shows 
that he is unemployable due to his service-connected 
disabilities.  

The VA examiner who examined the veteran in June 2002 
indicated that the veteran's bilateral shoulder and right 
foot drop disabilities, standing alone, do not render the 
veteran unemployable.  The examiner stated:  "It is my 
opinion that the veteran is not rendered unemployable as a 
result of his right foot drop, recurrent luxation of the 
right shoulder or recurrent luxation of the left shoulder 
standing alone.  It is my opinion that he is unemployable as 
a result of non-service-connected disorders such as colostomy 
due to colon cancer, high blood pressure, benign prostatic 
hypertrophy, right and left neck dissection due to well 
differentiated squamous carcinoma on the neck and carcinoma 
of the floor of the mouth."  

However, the veteran's assertions and statements in support 
of unemployability due to his service-connected disabilities 
are entitled to some consideration.  Compensation has been 
established for disability of the right upper extremity, left 
upper extremity, and right foot drop.  The foot drop limits 
the ability to ambulate and possibly the ability to stand 
safely without an assistive device, or for prolonged periods 
of time.  Each upper extremity disability limits his ability 
to perform fine movements for an extended period of time due 
to weakness and possible dislocation.  The decrease in the 
range of motion reduces his ability to work overhead.  
Against this background, the veteran has experience as a 
mechanic and a handyman.  This Board member believes that a 
person who has the limited ability to use the three out of 
four extremities as this veteran does, and whose only work 
experience involves using his hands and feet, is probably 
precluded from all forms of substantially gainful employment 
due to these disabilities, given his education and work 
experience.  Accordingly, a total disability rating based 
upon individual unemployability due to service-connected 
disabilities is warranted.  

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for recurrent luxation of the right shoulder is denied.

Entitlement to a disability rating in excess of 20 percent 
for recurrent luxation of the left shoulder is denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

